PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                     No. 96-7463

MISTER T. HILLARY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CR-91-211-JFM, CA-96-1842-JFM)

Argued: January 30, 1997

Decided: February 14, 1997

Before HALL and ERVIN, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by published opinion. Judge Hall wrote the
opinion, in which Judge Ervin and Senior Judge Butzner joined.

_________________________________________________________________

COUNSEL

ARGUED: Brent Jefferson Gurney, Assistant United States Attorney,
Greenbelt, Maryland, for Appellant. Denise Charlotte Barrett, Assis-
tant Federal Public Defender, Baltimore, Maryland, for Appellee. ON
BRIEF: Lynne A. Battaglia, United States Attorney, Greenbelt,
Maryland, for Appellant. James K. Bredar, Federal Public Defender,
Baltimore, Maryland, for Appellee.

_________________________________________________________________
OPINION

HALL, Circuit Judge:

The United States appeals an order of the district court denying its
request that the defendant be resentenced on a surviving drug convic-
tion after being granted relief from his 18 U.S.C.§ 924(c) firearms
"use" conviction in light of Bailey v. United States, 116 S.Ct. 501
(1995). The district court held that it lacked jurisdiction under 28
U.S.C. § 2255 to resentence. We disagree; hence, we vacate the judg-
ment and remand for resentencing.

I.

Mister T. Hillary was a crack cocaine dealer. He was arrested at his
apartment; in addition to drugs and cash, the police found five hand-
guns and seven boxes of ammunition. Hillary was charged with pos-
session with intent to distribute crack cocaine, in violation of 21
U.S.C. § 841(a)(1), and using or carrying a firearm during and in rela-
tion to a drug trafficking offense, in violation of 18 U.S.C. § 924(c).
After a jury trial in August 1991, he was convicted of both counts. He
was later sentenced to 78 months on the drug count and five years
consecutive for the § 924(c) conviction. Hillary appealed his convic-
tions to this court; we affirmed them in an unpublished per curiam
opinion. United States v. Hillary, No. 91-5699 (4th Cir. August 13,
1992).

Three years later, the Supreme Court held that this circuit, along
with most others, had defined "use" of a firearm under § 924(c) too
broadly. Bailey v. United States, 116 S.Ct. 501, 506 (1995) (to prove
"use," government must show that weapon was"actively employed").

Just a few months after Bailey was announced, counsel for Hillary
called the Assistant United States Attorney to request consent that
Hillary's § 924(c) conviction be vacated. The government contended
-- and still contends -- that there was sufficient evidence to support
a § 924(c) conviction under the "carry" prong, but conceded that the
jury instructions were erroneous and that it was impossible to know
beyond a reasonable doubt whether the jury reached a constitutional

                    2
verdict. Hence, the government was prepared to consent to vacating
the conviction. On the other hand, the government requested that
defense counsel consent to resentencing on the drug count, which
would give the government the opportunity to argue that Hillary's
sentence should be enhanced by two levels under U.S.S.G.
§ 2D1.1(b)(1) for his possession of a firearm. The propriety of such
an enhancement had not been adjudicated at the original sentencing,
because the enhancement does not apply to possession of a weapon
for which the defendant has been convicted under§ 924(c). U.S.S.G.
§ 2K2.4 comment. (n.2 & backg'd). Defense counsel refused.

On May 2, 1996, defense counsel wrote to the district court
describing the parties' positions. On May 9, under the mistaken
impression that the government had no objection, the district court
vacated Hillary's § 924(c) conviction. The government then moved to
reconsider. The district court acknowledged its mistake, granted
reconsideration, and vacated its earlier order. Further, the court sug-
gested that Hillary file a 28 U.S.C. § 2255 motion so that the legal
issues could be resolved in a formal adversary proceeding. Hillary
filed such a motion.

The court held a hearing on July 23, 1996. On August 6, the court
issued a memorandum opinion and order vacating Hillary's convic-
tion, but denying the government's request for resentencing, conclud-
ing that it lacked jurisdiction to do so. Hillary v. United States, No.
JFM-96-1842 (D. Md. Aug. 6, 1996, as amended Aug. 7, 1996).

The government appeals.

II.

This case presents yet another of the sometimes perplexing issues
engendered by the Bailey decision and the years of settled (albeit
erroneous) practice that it upset. We have already decided that where
Bailey requires reversal of a § 924(c) conviction on direct appeal, we
may remand for resentencing on related drug counts, so long as the
government agrees to forgo reprosecution on the§ 924(c) count.
United States v. Hawthorne, 94 F.3d 118, 122 (4th Cir. 1996). The
issue here is whether a similar rule should apply on collateral review.

                    3
We start where we should always start: with the statutory language.
Section 2255 states, in relevant part (emphasis added):

          A prisoner in custody under sentence of a court estab-
         lished by Act of Congress claiming the right to be released
         upon the ground that the sentence was imposed in violation
         of the Constitution or laws of the United States, or that the
         court was without jurisdiction to impose such sentence, or
         that the sentence was in excess of the maximum authorized
         by law, or is otherwise subject to collateral attack, may
         move the court which imposed the sentence to vacate, set
         aside, or correct the sentence.

          . . . If the court finds that the judgment was entered with-
         out jurisdiction, or that the sentence imposed was not autho-
         rized by law or otherwise open to collateral attack, or that
         there has been such a denial or infringement of the constitu-
         tional rights of the prisoner as to render the judgment vul-
         nerable to collateral attack, the court shall vacate and set the
         judgment aside and shall discharge the prisoner or resen-
         tence him or grant a new trial or correct the sentence as
         may appear appropriate.

The italicized language confers a "broad and flexible" power to the
district courts "to fashion an appropriate remedy." United States v.
Garcia, 956 F.2d 41, 45 (4th Cir. 1992) (district court could resen-
tence defendant to reflect specific performance of plea agreement
breached by government, rather than simply vacate conviction and
permit new plea); see also Schlup v. Delo, 513 U.S. 298 (1995)
(habeas relief is equitable in nature). Certainly the most "appropriate"
remedy is to put § 2255 defendants in the same boat as direct appel-
lants, i.e. to permit resentencing. The question, though, is whether the
district court's collateral-review jurisdiction extends that far. The only
Court of Appeals to have yet considered the question has held that it
does. United States v. Smith, 103 F.3d 531 (7th Cir. 1996). The
weight of district court opinion is likewise.1
_________________________________________________________________
1 As might have been expected, Bailey has unleashed a flood of § 2255
petitions on the district courts, and the authority of the court to resen-

                    4
The defendant argues, and the district court held, that § 2255 relief
is available to the prisoner, not the government, and the prisoner can
shape his attack on his "sentence" any way he likes. He sought relief
from his § 924(c) "sentence," and, according to Hillary, there is there-
fore no jurisdiction to do anything to the drug"sentence." This argu-
ment certainly has the virtue of simplicity and the clarity of the bright
line. It is in fact quite plausible if one use the term "sentence" in a dis-
crete, offense-specific fashion.

Unfortunately for Hillary, however, § 2255 neither uses "sentence"
in that fashion nor embraces bright lines. To show why, we turn back
to the statute's language. The § 2255 petitioner must be "in custody"
under a "sentence." Here, because the § 924(c) conviction's five-year
term is consecutive to the drug count's 78 months, the count-specific
"sentence" under which Hillary is in custody is the drug count's.

How, then, can he challenge his § 924(c) "sentence" before he
begins to serve it? He can do so only because the Supreme Court has
held that, for jurisdictional purposes, consecutive sentences must be
viewed in the aggregate. Peyton v. Rowe, 391 U.S. 54, 56, 64-65
(1968) (prisoner serving consecutive sentences is"in custody" under
any of them for purposes of § 2241); Garlotte v. Fordice, 115 S.Ct.
1948, 1952 (1995) (§ 2254 petitioner may challenge prior, expired
sentence to which current sentence was consecutive, because "we
view consecutive sentences in the aggregate, not as discrete seg-
ments.")

Therefore, argues the government, inasmuch as the"sentence" con-
ferring § 2255 jurisdiction includes Hillary's drug conviction, the
"sentence" to which the district court's broad and flexible § 2255
remedial power applies also includes it. We agree. The same word in
the same section of the same statute generally means the same thing.
_________________________________________________________________

tence has been an issue in nearly every case. A comprehensive inventory
of those cases would serve no useful purpose here, but, for a sample of
the typical opposing views, compare United States v. Tolson, 935
F.Supp. 17, 19-20 (D.D.C. 1996), with Warner v. United States, 926
F.Supp. 1387 (E.D. Ark. 1996).

                     5
Further support for the government's position is found in recent
circuit precedent. In United States v. Silvers , 90 F.3d 95 (4th Cir.
1996), the § 2255 petitioner challenged his conviction for operating
a continuing criminal enterprise (CCE). A lesser-included conspiracy
conviction had been previously vacated because of double jeopardy.2
The district court determined that the defendant was entitled to relief
from his CCE conviction, and then sua sponte reinstated the vacated
conspiracy count and resentenced the defendant. The court also
restructured the concurrent/consecutive nature of various sentences in
a way that reimposed sentences for counts on which the previous
offense-specific sentence had already been discharged.

We affirmed the reimposition of the vacated conspiracy conviction:
on correcting the error complained of in a § 2255 petition, the defen-
dant may be "placed in exactly the same position in which he would
have been had there been no error in the first instance." 90 F.3d at 99.
We explained that the defendant has no expectation in the "finality"
of those portions of the judgment he does not challenge on § 2255
because "he requested that the prior sentence be nullified." We could
only have been using "sentence" in its aggregate sense here, just as
the Supreme Court did in Peyton and Garlotte.

The other part of the Silvers holding is also relevant here. Because
of the nature of consecutive offense-specific sentences, some will be
discharged before others. In that event, we held that a court violates
double jeopardy by imposing a new sentence for one that has been
fully discharged. This holding is consistent with reading the in-
custody "sentence" at the beginning of § 2255 as congruent with the
"sentence" to which the district court's remedial power extends. Inas-
much as the petitioner in Silvers was no longer "in custody" under his
discharged consecutive sentences, the court had no§ 2255 jurisdiction
to disturb them, though it could still resentence as appropriate on all
undischarged sentences.
_________________________________________________________________

2 See Rutledge v. United States , 116 S.Ct. 1241 (1996) (convictions for
continuing criminal enterprise and underlying conspiracy are impermissi-
ble).

                    6
III.

Hillary also urges us to affirm the judgment for policy reasons. He
argues that recognizing a district court's power to correct any extant
portion of the defendant's "sentence" may allow the government to
relitigate sentencing issues that were decided against it and about
which it declined to appeal. For example, drug weights may be aug-
mented by new evidence, or the defendant may be shown to have
played a greater role in the offense than first believed.

The short answer to this short parade of horribles is that we decide
cases one at a time.3 Though the district court has broad and flexible
power, § 2255 nonetheless commands that that power be exercised in
an "appropriate" fashion, and we will not hesitate to correct abuses of
the district court's discretion. Today we hold only that (i) where a
sentencing issue was not actually litigated and resolved in the original
proceeding, and (ii) the failure to so litigate the issue was directly
caused by the error in the judgment of which the§ 2255 petitioner
complains, it is "appropriate" for the district court to resolve the issue
in correcting the petitioner's sentence.

IV.

In closing, we note that we have expedited the argument and deci-
sion of this case because the active portion of Hillary's drug sentence
is currently set to expire on February 24, 1997. We held in Silvers that
double jeopardy barred resentencing of a § 2255 petitioner on convic-
tions for which he had fully discharged his sentence. We express no
opinion on whether this rule would bar resentencing of Hillary after
February 24. Hillary yet has a term of supervised release to serve;
moreover, his filing of this § 2255 case before discharging his drug
conviction, our decision today, or both may deprive him of any inter-
est in the finality of the original sentence. In any event, these are sub-
stantial double jeopardy issues, and we think it foolish to confront
them while time permits otherwise. Accordingly, we will direct that
Hillary's resentencing take place as soon as is just and practical.
_________________________________________________________________
3 Another short answer is that relitigation of settled issues, if ever "ap-
propriate," should be as available to the defendant as the government.

                     7
The judgment of the district court is vacated, and the case is
remanded with instructions to resentence Hillary before February 24,
1997. The mandate shall issue forthwith.

VACATED AND REMANDED

                   8